BY THE COURT.
This action was brought in the Franklin Common Pleas by the Burtner Coal Co. against the partnership known as the Swift Run Coal Co. upon an account for coal shipped from the mines of the plaintiff to Groveport. All the correspondence was offered in evidence and attached to the bill of exceptions. The judgment in the lower court was for the Burtner Co., and error was prosecuted. The Court of Appeals held:
1. The sole question is as to whether the freight rate on the coal shipped was guaranteed by the plaintiff in connection with and as part of the shipping contract.
2. An order of July 16, 1925, which was signed by both parties is the contract under which the coal was shipped.
3. That contract stipulates a rate f. o. b. at the mines and contains no reference to the freight rate.
4. Previous correspondence referred to the freight rate but same was not guaranteed or made part of the final contract between the parties.
Judgment therefore affirmed.
(Allread, Ferneding & Kunkle, JJ., concur.)